DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-30 are pending.
Applicants have amended the claims 1, 5, 15, 16, 20, and 29.
Applicants have added new claims 29-30.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 11/10/2021 have been fully considered but they are not persuasive in light of the new rejections as shown below.   
Here, the newly amended claims includes teaching of the interior surface (14is) of the heating cylinder is “directly” engages with the outer circumference (40os) of the nozzle element without an intermediary element that is disposed between the two surfaces.  Examiner notes that this particular arrangement can be seen in the instant 
However, after further reconsideration of the features, it is noted that new prior art reference Schmidt (US 5360333) teaches of this particular arrangement of the heating cylinder in relation to the nozzle of an injection molding apparatus, the nozzle heater having opposing sheet edges, and further the nozzle heater being in relation to an outer cylinder that corresponds to the claimed stabilization cylinder (the particular feature regarding the heating cylinder being directly in contact with the nozzle body, which is the newly added limitation added to the independent claims).  The arguments concerning the arrangement of the previous Schmidt ‘EP reference regarding the arrangement of the tubes and how the arrangement lacks teaching of the compressible engagement with the inner tube is noted.  Here, the Schmidt ‘333 reference includes the arrangement of the concentric tubular bodies, and the structure is different from the Schmidt ‘EP teachings, and would encompass the claimed structure.  Further, the prior art reference of Enrietti reference (US 7205511) teaches of the arrangement of the heating cylinder with grooves for the heating coil and having opposing sheet edges, and further having a clip.
	The rejection of the claims are set forth below regarding the claimed features, and while the arguments presented by the applicants have been considered, the arguments are moot in light of the Schmidt ‘333 and Enrietti references.  The Schmidt ‘EP reference in the previous Office Actions is used as a secondary reference in the .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-5, 7-10, 12-13, 15-20, 22-27, and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (US 5360333) in view of Enrietti (US 7205511).
Re: Claim 1, Schmidt discloses a heating apparatus in an injection molding apparatus comprised of an injection molding machine that injects injection fluid to a heated manifold that distributes the injection fluid to one or downstream nozzles (Fig. 1), the heating apparatus comprising:
a heatable sleeve or jacket (42) comprised of a sheet of highly heat conductive metal material (see Col. 4, lines 12-16), the sleeve or jacket having opposing sheet edges (see axial slot 54, Col. 4, lines 31-34), the sleeve or jacket being bendable or formable into a heating cylinder having a central channel having an interior circumferential wall surface and a selected longitudinal length extending from a downstream end to an upstream end of the heating cylinder (Fig. 1) the central channel being formed into a configuration wherein a selected nozzle is received within the central channel and the interior circumferential wall surface of the channel engages an outer circumferential wall surface of the selected nozzle (see nozzle 22), the sheet 
a stabilization ring or cylinder (see cylinder: outer sleeve 44) having a central ring channel having an Inner ring circumferential surface, the stabilization ring or cylinder being adapted to receive a selected longitudinal portion of the downstream or distal end of the heating cylinder (see Figs. 1-3), the stabilization ring or cylinder being adapted to compressibly engage or mate the inner ring circumferential surface with an outer surface of the heating cylinder extending along the selected longitudinal portion of the downstream or distal end of the heating cylinder (the compressibly engagement/mating between the stabilization cylinder and the heating cylinder occurs when the heating of the heating cylinder causing thermal expansion and the stabilization cylinder would engage due to the difference of thermal expansion properties, see Col. 4, lines 12-30).
As seen in the Figure 1, the sheet (42) is directly engaged with the outer surface of the nozzle (see nozzle body portion 26) without an intermediary element and further, and this is along a portion of the heating cylinder.

Schmidt does not specifically teach the step of the sheet being bendable or formable to form the heating cylinder. However, the metals cited in Schmidt [0018] that form the sleeves/jackets are of copper, aluminum, and alloys that are ductile and such films made from the metals are bendable or formable. Such deformable metals can be formed via stamping, an example are aluminum that are stamped and/or rolled to form beverage containers.

Further, Enrietti teaches of a heater (40) with heat diffuser (30) (this being equivalent to the claimed heating cylinder structure) that is fitted to an injection nozzle (10) which includes a tubular metal core (12), wherein the heating cylinder (heat diffuser 30) is a metal that is tubular in shape with a central cavity that is a cylindrical internal surface (30d) and this surface contacts with the outer surface of the metal core (12) of the nozzle (10), see Fig. 1, wherein there are no intermediary element between the surfaces.  The heating cylinder of Enrietti is created from a metal or metal alloy with high thermal conductivity such as brass, copper, or aluminum, see Col. 3, lines 19-21, and further, the heating cylinder is formed from a flat plate that can be formed into shape, see Col. 3, line 3 to Col. 4, line 23, see specifically term of bending of diffuser, see Figs. 11 and 12, Col. 4, lines 13-16.

It would have been obvious for one of ordinary skill in the art to recognize and modify Schmidt regarding the formation of the heating cylinder from a sheet that is bendable/formable as taught by Enrietti as this is a known method in forming the cylindrical heating device, as this is combining prior art elements according to known methods to yield predictable results, in which case the ductile materials utilized in the Schmidt structure is formed by bending of the sheet as taught by Enrietti in forming the heating cylinder.  

Regarding selected longitudinal length (JL) and selected longitudinal portion (DL), the limitations are broadly interpreted in respect to lengths along the portions. 

Re: Claim 2, further comprising a wire or coil that is controllably heatable to an elevated temperature and that is mounted in heat conductive communication with the heating cylinder.
See Schmidt regarding heater mechanism being a heater coil (46).

Re: Claim 3, wherein the highly heat conductive metal material comprises one or more of a copper, brass, zinc.
Here, Schmidt teaches of the materials of copper, aluminum, and alloys, Col. 4, lines 15-16. 
See also teaching by Enrietti regarding brass, aluminum, or copper, see Col. 3, lines 29-31.

Re: Claim 4, the apparatus of claim 1 wherein the highly heat conductive metal material comprises at least about 90% by weight of one or more of or a mixture of one or more of brass, copper and zinc.
	See Schmidt regarding copper, aluminum, and alloys; and Enrietti of brass, aluminum, or copper.  The materials being taught including of the singular term that would include only the material, which it would have been obvious for one skilled in art to recognize for providing for pure specific materials that would be over 90% by weight.

Re: Claim 5, the apparatus of claim 1 wherein the wire or coil is embedded within a groove formed within the heating cylinder.
Schmidt teaches of heater coils that are enclosed within space, see Fig. 2, though, Schmidt does not specifically teach of grooves.
See also teaching by Enrietti regarding the grooves, see Figs. 3-8, heater (40) that are the heating coils that are within the grooves (channels 32) that have been formed on the heating cylinder (heat diffuser 30), the grooves (channels) formed via milling, electro-eroding, other known methods, see Col. 3, lines 42-59.
Thereby, it would have been obvious for one of ordinary skill in the art to further modify Schmidt with the grooves for embedding the coils as taught by Enrietti as an alternative configuration in embedding the coils around the heating cylinder, particularly with the additional surfaces for contact of the heating cylinder tube with the heating coil. This allows transmitting heat efficiently which is an advantage.

Re: Claim 7, the apparatus of claim 1 wherein the opposing sheet edges are interconnected or attached to each other after formation of the heating cylinder.
In Enrietti, the opposing sheet edges are attached via locking clip (33), see Fig. 7, see apertures (30b, 30c) of the ends of the sheets, see Figs. 2 and 3, see also Col. 4, lines 24-31.

Re: Claim 8, the apparatus of any of the foregoing claims wherein the opposing sheet edges are unconnected or unattached once the heating cylinder is formed.


Re: Claim 9, further comprising an upstream sleeve or jacket having an extended receiving aperture having an extended longitudinal length (JL) and interior extended jacket surface, the upstream sleeve or jacket being adapted to receive an upstream end or portion of the heater cylinder along the extended longitudinal length (JL), the upstream sleeve or jacket being further adapted such that the interior extended jacket surface engages an outer circumferential surface of the upstream end or portion of the heater cylinder.
Schmidt: Figures 1 and 2: upstream end 28 of inner tube 30, ring 50 that connects with the sleeve/jacket 30 along the longitudinal length, see Figures 1 and 3, with an interior of the jacket surface that engages with the heating cylinder.

Re: Claim 10, wherein the stabilization ring or cylinder is adapted to be compressed (F) around an outer circumferential surface into a fixedly formed or deformed body having a body size that is preselected such that the inner circumferential surface of the stabilization ring or cylinder is compressibly engaged with the outer circumferential surface of the downstream or distal end of the heating cylinder.
See Schmidt, as taught above, regarding the arrangement of the outer cylinder 44 in relation to the inner cylinder 42, see also the difference in the thermal expansion properties between the two cylinders and how the two cylinders would interact during heating operations.

Re: Claim 12, the apparatus of claim 1, wherein the stabilization ring or cylinder is comprised of an iron containing metal material.
	Schmidt teaches of the cylinder having a relatively low thermally expansive metal material such as titanium, titanium alloys, iron alloys, stainless steel, see Col. 4, lines 19-21.

Re: Claim 13, the apparatus of claim 12, wherein the stabilization ring or cylinder is comprised of at least about 95% steel or iron.
See above in regards to claim 12, Schmidt teaches of steel or stainless steel that would also encompass the claimed at least about 95% steel.

Re: Claim 15, a method of heating a distal end of an injection nozzle in an injection molding apparatus comprising disposing the heating apparatus of claim 1 around the distal end of the nozzle.
See Schmidt teaching of the use of the heating apparatus around a length of the injection nozzle, see Fig. 1.  Here, the heating occurs along the length of the nozzle.  Further, see teaching by Enrietti of the heaters that are along the length of the nozzle, see Figs. 1 and 3, thereby also teaching of heating that includes around the distal end of the nozzle.

Re: Claim 16, having the same limitation as claim 1 with the difference in the claims in regards to the stabilization ring or cylinder:

	Here, Schmidt teaches of the ring for engaging the surface of the heating cylinder and to fix it in relative position as shown above in claim 1.
Regarding the predetermined length (PDL), and the selected portion (SPL, SPL1, SPL2, SPL3), the features direct to a particular length made for the heating cylinder. Currently, it is interpreted with the different claimed length terms as being the same length. The features as claimed can include the same length between the predermined length as it further states that it can include all of the selected longitudinal portion, and further the claimed selected portion is not limited in the claim by any particular length in relation to either the predetermined length or selected longitudinal portion. Thereby, Schmidt in view of Enrietti as taught in claim 1 also encompasses the claimed structure of claim 16.

Re: Claim 17, the apparatus of claim 16 wherein the predetermined length (PDL) of all or a portion of the selected longitudinal portion (DL) is selected such that the opposing sheet edges are held disconnected or unattached in fixed position relative to each other along at least the selected portion (SPL, SPL1, SPL2, SPL3) of 
Here, the claim features are an embodiment of claim 8, and the features as discussed above regarding the interpretation of claim 16 is also compatible in regards to the interpretation of the claims.

Re: Claim 18, the apparatus of claim 16 wherein the longitudinal length of the selected longitudinal portion (DL) of the downstream or distal end of the heating cylinder is selected such that the opposing sheet edges are held disconnected or unattached in the fixed position relative to each other along the entire longitudinal length (HL) of the heating cylinder.
	In this regards, as discussed above regarding the interpretation of claim 16 of the selected portion of the longitudinal length would also apply for claim 18, thus Schmidt in view of Enrietti teaches of the length of the heating cylinder with the gap running along between the opposing sheet edges, see Schmidt gap 25, Figures 2 and 6.

Re: Claim 19, the apparatus of claim 16 further comprising a wire or coil that is controllably heatable to an elevated temperature and that is mounted in heat conductive communication with the heating cylinder.
Schmidt teaches of the operation of the heating cylinder that includes heating of the wire, coils, tubes, etc that conduct to walls of the heating cylinder, see Figs. 1-3, see coil 46 and inner sleeve 42, Col. 3, line 59 to Col. 4, line 11.
Re: Claim 20, the apparatus of 16, further having the same limitation as
 the apparatus of claim 2.

Re: Claim 22, the apparatus of 16, further having the same limitation as the apparatus of claim 7, with the additional statement of attachment mechanism; and 
Re: Claim 23, the apparatus of claim 16, wherein the attachment mechanisms comprise one or more of a clasp, a wire, a weld and a clip.
Regarding claims 22 and 23, Schmidt does not teach of the specific elements of the attachment mechanism.
However, Enrietti teaches of a clip (33) that is used as an attachment mechanism.  Thereby, it would have been obvious for one of ordinary skill in the art to further modify the structure of Schmidt with the attachment mechanism as taught by Enrietti of using a clip to ensure the features remain attached to the nozzle particularly when the structures are not heated, the clip would ensure the tight fit of the heating cylinder to the nozzle until clip is removed for disassembly.

Re: Claim 24, the apparatus of 16, further having the same limitation as the apparatus of claim 9.

Re: Claim 25, the apparatus of 16, further having the same limitation as the apparatus of claim 10.

Re: Claim 26, the apparatus of 16, further having the same limitation as the apparatus of claim 11.

	Re: Claim 27, the apparatus of 16, further having the same limitation as the apparatus of claim 12.

	Re: Claim 29, the independent claim having the same limitations as set forth in claims 16.

	Re: Claim 30, the feature having an additional feature regarding the upstream sleeve or jacket having an extended receiving aperture, and further regarding the arrangement wherein the interior jacket surface is spaced apart from the outer surface of the heating cylinder.  Schmidt teaches of the outer sleeve/jacket 44 that includes portion that are spaced apart from the outer surface of the heating cylinder 42, see Fig. 2.  

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt ‘333 in view of Enrietti as applied to claim 1 above, and further in view of Schmidt (EP1413418 B1, cited from IDS, henceforth referred as Schmidt ‘EP).
Re: Claim 11, wherein the inner circumferential ring surface and the outer circumferential surface extending along at least a portion of the downstream or distal longitudinal length (DL) of the downstream or distal end of the heater cylinder 
The Schmidt ‘333 and Enrietti fails to teach of the use of complementary threads.
Schmidt ‘EP teaches in [0022] rings 50, 80 may include screw threads or teeth 52 which are complementary with screw threads or teeth 64 provided on the outer mounting surface 28 of the heater tube 20 such that the rings 50, 80 may simply be screwed onto the top and bottom terminal ends of the tube 20.  Thereby, it would be known to one skilled in the art of securing the heater cylinder with the use of threads with a related element in which case Schmidt ‘EP teaches of rings that are located at the distal end of the heater cylinder.
It would have been obvious for one of ordinary skill in the art to modify the heater cylinder of Schmidt ‘333 in view of Enrietti with the use of complementary threads as taught by Schmidt ‘EP in fastening the surface of the heater cylinder to a downstream element in this case of circumferential ring surface to ensure the elements are aligned and seated in relation between the respective surfaces at the distal end of the heater cylinder.

Claims 6, 14, 21, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt in view of Enrietti as applied to claims 1 and 16 above, and further in view of Galati (US 2016/0339618).
Re: Claim 6, the apparatus of claim 1, wherein a temperature measuring sensor is mounted on the downstream or distal end of the heating cylinder in thermal isolation from the wire or coil.


However, Galati in the same field of heating sleeves and nozzles, Abs., teaches of a temperature sensor T located on the heating cylinder that is in thermal isolation from the wire or coil [0091], wherein the sensor is located downstream and further having an insulator 50 provided, see Figure 3.
It would have been obvious for one of ordinary skill in the art to modify Schmidt in view of Enrietti with the temperature sensor as taught by Galati as it allows for measuring of the temperature particularly in regards to the temperature at the distal end of the nozzle as this would allow for operations of the molding apparatus to the desired temperature of the material as it exits the nozzle.

Re: Claim 14, wherein claim 1 further comprising a temperature measuring sensor mounted on or in the nozzle or a nozzle mount in close adjacency to the outer surface of the downstream or distal end of the heater cylinder.
Again, as shown in claim 13, Galati teaches of a temperature sensor T located on the heating cylinder that is in thermal isolation from the wire or coil [0091], wherein the sensor is located downstream or distal end of the heating cylinder and further having an insulator 50 provided, see Figure 3.

Re: Claim 21, dependent upon claim 16, further having the same limitation as as set forth in claim 6 above.

Re: Claim 28, dependent upon claim 16, further having the same limitation as set forth in claim 14 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892 form.
Von Buren (US 5411392) teaches of heating cylinder 50 with slot and having an outer cylinder/sleeve 56, see Fig. 2, the cylinder attached over nozzle 30.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL S LUK whose telephone number is (571)272-1134.  The examiner can normally be reached on Monday-Friday 9 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/EMMANUEL S LUK/
Examiner, Art Unit 1744